            Case 2:17-cr-00228-KJD-NJK Document 99 Filed 03/10/21 Page 1 of 2




 1   Telia Mary U. Williams, Esq.
     Nevada Bar No. 9359
 2   LAW OFFICE OF TELIA U. WILLIAMS
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Tel: (702) 835-6866
 4   telia@telialaw.com
     Attorney for Defendant
 5   Lamorse Compton, Jr.

 6                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,                            Case No. 2:17-cr-228-KJD-NJK
 8
                     Plaintiff,                           UNOPPOSED MOTION TO MODIFY
 9                                                        PRE-TRIAL RELEASE CONDITION
            v.                                            TO ALLOW INTERSTATE TRAVEL
10
     LAMORSE COMPTON, JR.;
11
                     Defendant.
12

13

14   Certification: This motion is timely filed.

15          Lamorse Compton, Jr., by way of his counsel, Telia Mary U. Williams, Esq., requests that

16   he be allowed interstate travel for the purpose of accompanying his fiancée for a necessary surgical

17   procedure. Mr. Compton currently resides in his home state of California on pre-trial release. For

18   the purpose of this trip, Mr. Compton’s would travel from Los Angeles to Chicago, Illinois on

19   April 7, 2021. His return trip would take place on April 12, 2021. Mr. Compton would remain in

20   contact with his Pre-Trial Services Officer during the trip, where necessary, and inform her when

21   he is about to return home.

22          Mr. Compton is in good standing with his pre-trial release. His Pre-Trial Services Officer

23   corroborates that Mr. Compton has been doing well on pre-trial release, and that she does not

24   object to his request to travel with his fiancée to Chicago during the aforementioned dates.

25

26
            Case 2:17-cr-00228-KJD-NJK Document 99 Filed 03/10/21 Page 2 of 2




1            Counsel for Mr. Compton has conferred with Government counsel, Anthony Lopez, Esq.,

2    Assistant United States Attorney, and he has no objection to this request.

3            Thus, Mr. Compton respectfully requests that he be permitted to travel consistent with

4    this request.

5    Respectfully submitted, this 8th day of March, 2021.

6                                                 Respectfully submitted,

7                                                 /s/Telia Mary U. Williams
                                                  ___________________
8                                                 Telia Mary U. Williams, Esq.
                                                  Counsel for defendant, Lamorse Compton, Jr.
9

10

11

12   IT IS SO ORDERED.

13                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
14
     DATED:          3-10-2021
15

16

17
                                          Certificate of Service
18
             I hereby certify that on March 8, 2021, I electronically served on Counsel of Record
19
     the foregoing by filing it with the Clerk of the Court for the United States District Court for
20
     the District of Nevada using the CM/ECF system.
21

22
                                                          s/ David DaSilva
23                                                        for the Law Office of Telia U. Williams

24
                                                     2
25

26
